Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/25/2021. As directed by the amendment: claim 1 has been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-14 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added material which is not supported by the original disclosure as follows: “…an average value of maximum values of the welding current during short circuit periods is 150 A or less.” Examiner is unable to find any support for the amendment in the original specification.  Furthermore, Examiner respectfully requests that applicant directs the examiner to the disclosure for any new recited limitations.
The claim(s) 2, 4, 5, 7, and 8 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure as follows: “…an average value of time lengths of the short circuit periods…” Examiner is unable to find any support for the amendment in the original specification.  Furthermore, Examiner respectfully requests that applicant directs the examiner to the disclosure for any new recited limitations.
Claims 3, 6, and 9-14 are also rejected because each claim depends on a rejected claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over FURUYAMA et al. (US 20190084068 A1) in view of (JP S6171179) and Norrish et al. (US 6,512,200 B2).
Regarding claim 1, FURUYAMA et al. discloses an arc welding control method for controlling welding (¶ 0001) in which a material of a welding wire 22 (fig. 2) is aluminum (¶ 0008, i.e. an aluminum wire), comprising: alternately switching a feed speed (Wf) of the welding wire between a forward feed period and a reverse feed period to repeat a short circuit period and an arc period (¶ 0029).
FURUYAMA et al discloses all the limitations of the claimed invention as set forth above, except for controlling a welding current for the welding so that an average value of maximum values of the welding current during short circuit periods is 150 A or less.
However, (JP S6171179) teaches controlling a welding current for the welding so that an average value of maximum values of the welding current during short circuit periods is 150 A or less (see page 2 and claim 2 on page 5).  Moreover, Norrish teaches that short circuit current (when bridge is applied) is 150 A. Therefore, if every short circuit in Norrish has a maximum value current of 150 A, then average of maximum is 150 A. The courts have held that where general condition of claim is disposed in the prior art (col. 2, lines 50-58; col. 5, lines 25-28 of Norrish), it is not inventive to discover the optimum or workable range (MPEP 2144.05 II).  Varying the current average of maximum values is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the current average of maximum values in the range of 50 amp to 150 amps in order to achieve 150 amp, is recognized in the art to be a result effective variable.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FURUYAMA‘s reference, to include such an average value of maximum values of the welding current as set forth above, as suggested and taught by (JP S6171179), for the purpose of automatically correct welding condition even if a work condition and an environment are varied (abstract).

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FURUYAMA‘s reference, to include such average maximum current magnitude as set forth above, as suggested and taught by Pettit, for the purpose of providing the improvement in which current flow through the heating element is controlled (col. 1, lines 50-52).

With respect to claims 6 and 9-14, FURUYAMA et al in view of (JP S6171179) and Norrish discloses the limitations of the claimed invention as set forth above of which FURUYAMA further discloses controlling the welding current during the short circuit periods to a predetermined initial current value during a predetermined initial period, and thereafter controlling the welding current during the short circuit periods to increase with time, and setting the initial period to 1.5 ms or longer. Moreover, FURUYAMA teaches the initial period is 5 msec or more. The courts have held that where general condition of claim is disposed in the prior art (¶ 0062), it is not inventive to discover the optimum or workable range (MPEP 2144.05 II).  Varying the initial period is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the initial period in the range of 5 msec or more in order to achieve optimal value, is recognized in the art to be a result effective variable. (¶ 0010, 0062). Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP § 2144.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over FURUYAMA et al (US 20190084068 A1) in view of (JP S6171179) and Norrish et al. (US 6,512,200 B2) as applied to claim 1 above, and further in view of Tong (US 20020030043 A1).
Regarding claims 2-3, FURUYAMA et al in view of (JP S6171179) and  Norrish  discloses all the limitations of the claimed invention as set forth above, except for (claim 2) setting a reverse feed peak value during the reverse feed period so that an average value of time lengths of the short circuit periods is 7 ms or shorter; and (claim 3) wherein an absolute value of the reverse feed peak value is set to at least 40 m/minute or more.
However, Tong further discloses setting a reverse feed peak value during the reverse feed period so that an average value of time lengths of the short circuit periods is 7 ms or shorter (¶ 0157, 0160); and wherein an absolute value of the reverse feed peak value is set to at least 40 m/minute or more (¶ 0160).  Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP § 2144.  In re Aller, 105 USPQ 233.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such reverse rate as set forth above, as suggested and taught by Tong, for the purpose of obtaining an appearance of excellent bead by preventing generation of a large amount of expulsion, which occurs due to droplet transfer at the time of polarity switching (¶ 0057). 

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over FURUYAMA et al. (US 20190084068 A1) in view of (JP S6171179) and Norrish et al. (US 6,512,200 B2) as applied to claim 1 above, and further in view of KAWAMOTO et al. (US 20130082041 A1).
Regarding claims 4-5 and 7-8, FURUYAMA et al. in view of (JP S6171179) discloses all the limitations of the claimed invention as set forth above, except for (claims 4-5) detecting an average value of time lengths of the short circuit periods, and performing feedback control on a reverse feed peak value during the reverse feed period so that the average value of the time lengths of the short circuit periods is equal to a predetermined short circuit time setting value; and (claims 7-8) detecting an average value of time lengths of the short circuit periods, and performing feedback control on a reverse feed deceleration period so that the average value of the time lengths of the short circuit periods is equal to a predetermined short circuit time setting value.
However, KAWAMOTO teaches detecting (i.e. by the circuit/arc detector 10) an average value of time lengths of the short circuit periods (i.e. t2 to t3) (¶ 0012, 0018-0019, 0030, 0034, 0052), and performing feedback control on a reverse feed peak value during the reverse feed period so that the average value of the time lengths of the short circuit periods is equal to a predetermined short circuit time setting value (¶ 0037-0038, i.e. setting the same value/constant-value); and detecting (i.e. by the circuit/arc detector 10) an average value of time lengths of the short circuit periods (i.e. t2 to t3) (¶ 0012, 0018-0019, 0030, 0034, 0052), and performing feedback control on a reverse feed deceleration period so that the average value of the time lengths of the short circuit periods is equal to a predetermined short circuit time setting value (¶ 0018-0019, 0037-0038 (i.e. setting the same value/constant-value), 0045, 0047). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such setting short circuit period(s)/time(s) as set forth above, as suggested and taught by KAWAMOTO, for the purpose of reducing spatter and uniform bead can be achieved by controlling the wire feed speed, even if any external disturbance, such as change of distance between the tip and base material, occurs during arc generation (¶ 0020).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761